DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Response to Amendment
Applicant’s amendments filed 06/01/2022 to the claims are acknowledged by the Examiner. Claim 16 remains cancelled and no new claims have been added. Claims 17-20 remain withdrawn as they are claimed of a non-elected invention. 
Thus, claims 1-15 and 21 will be further considered by the Examiner.
Response to Arguments
Applicant's arguments filed 06/01/2022 regarding the prior art rejections have been fully considered but they are not persuasive. Amended independent claim 1 has been amended to include subject matter and limitations that were not originally presented in the recited claim- specifically regarding the structures being specifically separate and wherein the distributor is made from a material that is different from a material of the strap. Thus, the claim rejections based on the prior art have been amended and/or previously presented art has been further analyzed to meet the amended claim limitations of the independent claim. Rejections for dependent claims have also been amended based on the re-interpretation and examination of the independent claim and the amendments of the dependent claims themselves. 
It is to be noted that the limitation of “wherein the distributor is made from a material that is different from a material of the strap” was presented in a prior set of claims filed as a dependent claim but read as new matter and was amended to read as current claim 21. This limitation has now been incorporated into the independent claim and now requires further consideration by the Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, it recites “wherein the distributor is made from a material that is different from a material of the strap”. The disclosure of the instant invention has support for the material of the strap to be a softer material that will not cause skin irritation [0018] and wherein the material of the distributor is recited to be rigid or semi-flexible [0020-0021]. There is no clear and specific support in the disclosure of the instant invention for the materials of the strap and distributor to be specifically different as recited in the claimed invention. Thus, the Examiner is considering this limitation in the claim to be new matter.
Claims 2-15 and 21 are also rejected based on their dependency off of 112a rejected claim 1 as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strassburg (USPN 5399155 A) in view of Outred (US 7806844 B2), in further view of Fisher (US 20070100268 A1).
Regarding claim 1, Strassburg teaches a sock device (Abstract, Figure 1) comprising: 
A) a first anchor (Figure 1- inelastic reinforcing strap E);
B) a sock (Figure 1- sock A); 
C) a strap (annotated Figure 3- indicated strap is an upper and looped portion of inelastic strap B), wherein the strap removably attaches the first anchor to the sock (annotated Figure 3 and Figure 1- indicated strap with hook and loop assembly D is capable of removably attaching to the D ring which is attached to inelastic strap G and also attached to strap E, this indirectly and removably attaching the toe portion of the sock A to the reinforcing strap E); and
D) a distributor (annotated Figure 3- indicated distributor is a bottom portion of inelastic strap B), wherein the distributor comprises:
i) a first end directly connected to a toe portion of the sock (annotated Figure 3- indicated first end of indicated distributor is shown to be connected to a toe portion of sock A);
ii) a connector (annotated Figure 3- indicated connector), wherein the connector directly connects the first end of the distributor to the toe portion of the sock, wherein the connector is threads or stitching ([Col 2, lines 34-36]- “An inelastic strap (B) is attached to the "toe" end of the sock (A) by means of reinforced stitching.”), and wherein the connector is configured to traverse from an area adjacent to a user’s big toe to an area adjacent a user’s small toe when word (annotated Figure 3- indicated connector is shown to be transversely positioned across a user’s toes when the device is worn); and
iii) a second end (annotated Figure 3- indicated second end is the upper end of the distributor) directly connected to the first end of the strap (annotated Figure 3- indicated first end is a lower end of indicated strap, wherein the indicated second end of the distributor and first end of the strap overlaps in area and is understood to be directly connected).

    PNG
    media_image1.png
    769
    589
    media_image1.png
    Greyscale

Strassburg does not disclose explicitly wherein the first anchor is indirectly and removably attached to the sock and wherein the strap indirectly and removably attaches the first anchor to the sock. Outred teaches an analogous sock device (Abstract, Figure 1B) having a first anchor (Figure 1b- leg binding 15) and a sock (Figure 1b- elastic sock 10), wherein the first anchor is indirectly and removably attached to the sock (Figure 1b- leg binding 15 is indirectly and removably attached to elastic sock 10 via engagement with a strap 20 comprising of parts 23,24 and plastic loop 21 and leg binding 15 is shown to be a separate structure to the elastic sock 10, [Col 5, lines 20-27]- “Intermediate the two ends of the strap is a plastic loop (21) which can be used to adjust the length of the elastic strap (20). Specifically the elastic strap (20) comprises two parts (23, 24), each of which has a free end. The free ends are passed through the plastic loop (21), and releasably secured back on themselves by Velcro.TM. The wearer can thus adjust the length of the elastic strap (20)”), an analogous strap (Figure 1b- elastic strap 20 with two parts 23,24), wherein the strap indirectly and removably attaches the first anchor to the sock (Figure 1b- elastic strap 20 is shown to secure the leg binding 15 to the elastic sock 10, [Col 5, lines 18-28]- discusses the interaction of the elastic strap 20 which has two parts 23, 24 to adjustably attach the leg binding 15 to the elastic sock 10 as the two parts 23, 24 have free ends which “releasably secured back on themselves”). A person of ordinary skill would recognize that the anchor and sock of Strassburg may be separate and connected indirectly via a strap as taught by Outred (see MPEP 2144.04(V) for reference regarding making structures separable), such that this separate arrangement of the anchor and sock would allow the strap to be indirectly and removably attached as claimed. This arrangement of the anchor and sock being indirectly connected via a strap would not hinder the functionality of the modified sock device of Outred to provide an upwards stretching force to treat plantar fasciitis. Thus, the claimed inventions are met as discussed. Strassburg and Outred are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sock device of Strassburg to have the first anchor indirectly and removably attached to a separate sock via a strap as taught by Outred. A skilled artisan would have been motivated to utilize a strap to indirectly connect the first anchor and sock because Outred suggests that the use of a strap in the recited arrangement allows the anchor and sock to be adjustable relative to each other and further allows mobility while still providing a passive tension to treat plantar fasciitis (Outred- [Col 4, lines 4-34]). A skilled artisan would also have a reasonable expectation to manufacture the sock device of Strassburg to have a separate sock and first anchor wherein a strap is used to removably and indirectly connect the sock to the first anchor because Outred suggests that this arrangement with a strap is conventional in sock devices to treat plantar fasciitis that are analogous to Strassburg.
Strassburg as modified by Outred does not teach wherein the distributor is made from a material that is different from a material of the strap. Fisher teaches an analogous sock device 300 (system 300, Abstract, Figure 3A) comprising an analogous distributor 145,146,147 (branches 145,146,147) and analogous strap 14 (strap 14) wherein the distributor is made from a material ([0014]- “ branches 145, 146 and 147 may be formed of a non-compliant material, and may further include soft portions that extend between the wearer's toes, to provide comfort to the wearer.”) that is different from a material of the strap ([0014]- “strap 14 may include an elastic portion 141”, [0015]- “Some examples of materials from which elastic portion 141 of support strap 14 may be formed include, but are not limited to, rubber and elasticized woven fabric tapes. However, any material possessing the tension and elasticity characteristics needed to provide dorsi-flexion while allowing plantar-flexion may be used for elastic portion 141. Some examples of materials from which branches 145, 146, and 147 of strap 14, may be made include, but are not limited to, leather and woven or braided fibers.”), providing capabilities for both dorsiflexion and plantarflexion while suggesting further support based off materials used in the toe area of the device (Fisher- [0015]). Strassburg as modified by Outred and Fisher are analogous because they both teach devices for supporting dorsiflexion and plantarflexion while supporting the foot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the materials of the indicated strap and distributor to be made of different materials as taught by Fisher, providing capabilities for both dorsiflexion and plantarflexion while suggesting further support based off materials used in the toe area of the device (Fisher- [0015]).
Strassburg as modified by Outred and Fisher does not explicitly teach wherein A, B, C, and D are separate structures from each other. Strassburg as modified by Outred does teach that the first anchor, sock, and strap are separate structures as discussed in claim 1 above. Fisher further teaches the modification of the materials of the distributor and strap to be different wherein is it interpreted that having the distributor be made of a different material than the strap allows it separate or distinct from the strap. Furthermore, a person of ordinary skill in the art would recognize that general separation of the structures is conventional as determined in In re Dulberg (see MPEP 2144.04(V)(c)) as it may support the ease of application onto a user’s leg or may be used for adjustability to different users. There is also no criticality in the disclosure of the instant invention for the structures to be separate such that the structures and there is no indication that the invention would function differently than the structure as taught by the prior art as modified and discussed above. Strassburg as modified by Outred and Fisher and the instant invention are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structures as discussed and taught by Strassburg, Outred, and Fisher to be specifically separate structures as doing so would be obvious to one of ordinary skill as discussed above, providing ease of application onto a user’s leg or may be used for adjustability to different users.
Regarding claim 2, Strassburg as modified by Outred and Fisher teaches the sock device according to claim 1 as discussed above. 
As modified, Strassburg as modified by Outred and Fisher does not teach wherein the first anchor comprises an adjustable strap, wherein the adjustable strap is configured to be positionable around the circumference of a user's lower leg at a location below the knee and above the major portion of the calf muscle. Outred specifically teaches wherein the first anchor (Outred Figure 1b- leg binding 15) comprises an adjustable strap (Outred [Col 3, line 52]- “the leg binding may comprises a strip of material”), wherein the adjustable strap is configured to be positionable around the circumference of a user's lower leg at a location below the knee and above the major portion of the calf muscle (Outred Claim 13- “The device according to claim 1, wherein the leg binding is configured to be wrapped around the calf or ankle of the wearer, and held closed by a hook and loop material fastening.”), providing for and suggesting that the first anchor is capable of being adjusted to multiple sizes of a user’s leg (Outred- Claim 13). Strassburg and Outred are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the first anchor of the device of Strassburg as modified by Outred and Fisher to specifically be an adjustable strap and positioned as instantly claimed and taught specifically by Outred, providing for and suggesting that the first anchor is capable of being adjusted to multiple sizes of a user’s leg (Outred- Claim 13).
Regarding claim 3, Strassburg as modified by Outred and Fisher teaches the sock device according to claim 2 as discussed above. Strassburg as modified by Outred and Fisher further teaches wherein the first anchor (Strassburg Figure 3- inelastic reinforcing strap E; Outred Figure 1b- leg binding 15, [Col 3, line 52]- “the leg binding may comprises a strip of material”) is configured to be secured around the user's lower leg via a first side comprising stiffened hooks and a matingly engagable second side comprising a plurality of soft loops (Outred Claim 13- “The device according to claim 1, wherein the leg binding is configured to be wrapped around the calf or ankle of the wearer, and held closed by a hook and loop material fastening.”); a hook that is located on a first end of the adjustable strap and a plurality of eyes positioned in a desired spacing pattern located along the second end of the adjustable strap; a button hole located on the first end of the adjustable strap and a plurality of buttons positioned in a desired spacing pattern located along the second end of the adjustable strap; or a male snap fastener located on the first end of the adjustable strap and a plurality of female snap fasteners positioned in a desired spacing pattern located along the second end of the adjustable strap.
Regarding claim 4, Strassburg as modified by Outred and Fisher teaches the sock device according to claim 3 as discussed above (Previous claim 3 does not require the means of securement to be specifically eyes, buttons, or female snap fasteners; wherein the reference of Outred discloses the securement of the first anchor to be of a hook and loop material as discussed above thus the fastener limitations of this instant claim do not apply to the chosen fastener as mentioned above).
Regarding claim 5, Strassburg as modified by Outred and Fisher teaches the sock device according to claim 1 as discussed above. Strassburg as modified by Outred and Fisher further teaches an attachment ring (Strassburg Figure 3- D ring C), wherein the attachment ring is configured to be attached to a front of the first anchor (Strassburg Figure 1- D-ring C is attached to front of reinforcing strap E via looped attachment to strap G) at a position in line with a middle of a user's patella when the sock is clothed and the first anchor is secured around the user's lower leg (Strassburg Figures 1 & 3- D-ring C is positioned in line with a user’s patella when sock A is worn and inelastic reinforcing strap E is around the user’s lower leg as shown).
Regarding claim 6, Strassburg as modified by Outred and Fisher teaches the sock device according to claim 5 as discussed above. 
As modified, Strassburg as modified by Outred and Fisher does not teach wherein the attachment ring is made from a material selected from metals, metal alloys, or hardened plastics. Outred specifically teaches an analogous attachment ring (Outred Figure 1b- plastic loop 21) made from a material selected from metals, metal alloys, or hardened plastics (Outred Figure 1b- plastic loop 21), providing and suggesting the ring being an inexpensive but hard material which is capable of withstanding tension when the strap is pulled through to provide dorsiflexion to a user’s toes (Outred- [Col 5, lines 20-28]). Strassburg and Outred are analogous because they both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the attachment ring of the device of Strassburg as modified by Outred and Fisher to specifically be made from metals, metal alloys, or hardened plastics as taught specifically by Outred, providing and suggesting the ring being an inexpensive but hard material which is capable of withstanding tension when the strap is pulled through to provide dorsiflexion to a user’s toes (Outred- [Col 5, lines 20-28]).
Regarding claim 7, Strassburg as modified by Outred and Fisher teaches the sock device according to claim 1 as discussed above. Strassburg as modified by Outred and Fisher further teaches wherein a length of the sock (Strassburg Figure 1- calf tube sock A having an inherent length) is selected such that after clothing, a top of the sock is configured to be located between a minimum height and a maximum height along a user's lower leg and below a bottom edge of the first anchor (Strassburg Figures 1 thru 3- sock A is shown to be located on a user’s calf area at an inherent minimum and maximum height along the user’s lower leg and is also shown to be located below a bottom edge of inelastic reinforcing strap E; Outred Figure 1b- top of elastic sock 10 is shown to be located below a wearer’s calf area at an inherent minimum and maximum height along the user’s lower leg and is also shown to be located below a bottom edge of the leg binding 15).
Regarding claim 8, Strassburg as modified by Outred and Fisher teaches the sock device according to claim 1 as discussed above. 
Strassburg as modified by Outred and Fisher does not teach wherein the sock is made from a material selected from the group consisting of cotton, cotton blends, polyester, microfiber, wool, wool blends, cashmere wool, nylon, spandex, and combinations thereof. Outred specifically teaches an analogous sock (Outred Figure 1b- elastic sock 10) is made from a material selected from the group consisting of cotton, cotton blends, polyester, microfiber, wool, wool blends, cashmere wool, nylon, spandex, and combinations thereof (Outred [Col 3, lines 16-31]- discusses that the different parts of the elastic sock may be made of general polymeric material, Claim 17- “wherein the flexible material is chosen from a group comprising neoprene, flexible rubberized material, polypropylene or polyurethane.”), providing for a sock material which is elastic and flexible (Outred- Claim 17). Strassburg and Outred are analogous because they both teach sock devices for treating plantar fasciitis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the sock of Strassburg as modified by Outred and Fisher to be specifically made of a material (Outred Figure 1b- elastic sock 10) is made from a material selected from the group consisting of cotton, cotton blends, polyester, microfiber, wool, wool blends, cashmere wool, nylon, spandex, and combinations thereof as taught specifically by Outred, providing for a sock which is both flexible and elastic (Outred- Claim 17).
Regarding claim 12, Strassburg as modified by Outred and Fisher teaches the sock device of claim 1 as discussed above. Strassburg as modified by Outred and Fisher further teaches wherein the first end of the strap (annotated Strassburg Figure 3 above- indicated first end of indicated strap) is permanently affixed to the second end of the distributor (annotated Strassburg Figure 3- indicated first end of strap and indicated second end of distributor are understood to be permanently affixed to each other because the structures of the distributor and strap are understood to be different portions- upper and lower- of the strap B and have been modified to be portions made of different materials as taught by Fisher as discussed above; Fisher Figure 3A- strap 14 has elastic portion 141 and branches 145-147 which are shown to be permanently affixed to each other as the branches are shown to remain connected to elastic strap 141) via a connector, and wherein the connector is threads or stitching (annotated Strassburg Figure 3- edges of strap B are shown to be stitched such that the ends of the indicated strap and indicated distributor are connected via the shown connector of stitching; Fisher [0014]- “For example, branches 145, 146, and 147 may be coupled to a distal end of elastic portion 141, and may be adapted to extend between toes of a wearer's foot to couple strap 14 to base 10. Branches 145, 146, and 147 may be coupled to base 10 via a variety of attachment means, such as couplings 345, 346, and 347, described below with reference to FIG. 3B, or by sewing, adhesive bonding, interference fit, or any other attachment means known to those skilled in the art.”, thus being interpreted that analogous strap 141 and branches 145-147 are also coupled as using the means as discussed such as “sewing”).
Regarding claim 13, Strassburg as modified by Outred and Fisher teaches the sock device of claim 12 as discussed above. Strassburg as modified by Outred and Fisher further teaches wherein a second end of the strap (annotated Strassburg Figure 3- hook and loop assembly D end of indicated strap) extends from the first end of the strap in a direction away from a toe of the sock (annotated Strassburg Figure 1- indicated strap is shown to have hook and loop assembly D end extending from an indicated first end in a direction away from a toe of the sock A, [Col , lines ]- “The purpose of this strap is to help hold the "D" ring close to the leg and hold the sock in position. Then with the foot flat on the floor take the strap attached to the toe of the sock and pass it through the "D" ring from the bottom to the top (FIG. 4). Now pull up on the strap to lift the toes off of the floor and secure the hook and loop straps together in position (FIG. 5). The toes should be stretched upward but not so as to cause discomfort.”).

    PNG
    media_image2.png
    700
    615
    media_image2.png
    Greyscale

Regarding claim 14, Strassburg as modified by Outred and Fisher teaches the sock device of claim 13 as discussed above. Strassburg as modified by Outred and Fisher further teaches wherein the strap (annotated Strassburg Figure 3- indicated strap) indirectly and removably attaches the first anchor (Strassburg Figure 3- inelastic reinforcing strap E) to the sock (Strassburg Figure 3- sock A) via placement of the second end of the strap through an attachment ring located on the first anchor and securing the second end of the strap to a bottom portion of the strap (Strassburg Figures 1 thru 3- hook and loop assembly D end of the indicated strap extends through D-ring C to removably and indirectly attach the inelastic strap E to the toe portion of the sock A, [Col 2, lines 42-54]- discusses functionality of the sock device; Outred [Col 5, lines 22-28]- “Specifically the elastic strap (20) comprises two parts (23, 24), each of which has a free end. The free ends are passed through the plastic loop (21), and releasably secured back on themselves by Velcro.TM.. The wearer can thus adjust the length of the elastic strap (20) and control the amount of passive static tension imposed on the plantar fascia.”, Figure 1b- free end of part 23 of strap 20 is shown to be secured to a more bottom portion of strap 20).
Regarding claim 15, Strassburg as modified by Outred and Fisher teaches the sock device of claim 1 as discussed above. Strassburg as modified by Outred and Fisher further teaches wherein a width of the distributor extends an entire width or substantially an entire width across the toe portion of the sock (annotated Strassburg Figure 3 above- indicated distributor is shown to have an inherent width along the indicated first end which extends across an entire toe area of the sock A, [Col 2, lines 34-39]- “An inelastic strap (B) is attached to the "toe" end of the sock (A) by means of reinforced stitching. This inelastic strap (B) is ten (10) inches long and tapers from a width of 31/2 inches at the toe to 11/2 inches at the top.”).
Regarding claim 21, Strassburg as modified by Outred and Fisher teaches the sock device of claim 1 as discussed above. Strassburg as modified by Outred and Fisher further teaches wherein the distributor (Strassburg annotated Figure 3 above- indicated distributor which is the bottom portion of inelastic strap B) is made from a material (Fisher- [0014]- “ branches 145, 146 and 147 [analogous to claimed distributor] may be formed of a non-compliant material, and may further include soft portions that extend between the wearer's toes, to provide comfort to the wearer.”) that is different from a material of the sock (Strassburg Figure 1- calf tube sock A, Claim 1a- “an elastic sock…”). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strassburg (USPN 5399155 A) in view of Outred (US 7806844 B2) and Fisher (US 20070100268 A1), in further view of Rodgers (US 2015/0265450 A).
Regarding claim 9, Strassburg as modified by Outred and Fisher teaches the sock device according to claim 1 as discussed above. Strassburg as modified by Outred and Fisher teaches a top of the sock (Strassburg Figure 3- inherent top of sock A; Outred Figure 1b- inherent top of elastic sock 10; claim 1 discussion- teaches that the sock and anchor of Strassburg are un attached to each other and are removably connected as taught by Outred).
Strassburg as modified by Outred and Fisher does not teach comprising a second anchor, wherein the second anchor is located at a top of the sock. Rodgers teaches an analogous sock device (Figure 1- soft splint 10) wherein there is a second anchor (Figure 1- top strap 66), wherein the second anchor is located at a top of the sock (Figure 1- top strap 66 is attached at the top 22 of sock 20, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66”), allowing sock to stay in place along the user’s leg (Rodgers- [0028]). Strassburg as modified by Outred and Fisher and Rodgers are analogous because the combination and Rodgers both teach sock devices to treat plantar fasciitis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top of the sock of the sock device as taught by Strassburg as modified by Outred and Fisher to comprise a second anchor located at the top of the sock as taught by Rodgers. A skilled artisan would have been motivated to utilize a second anchor at a top portion of the sock because Rodgers suggest that the use of the top strap allows the sock to stay in place along the user’s leg (Rodgers- [0028]). 
Regarding claim 10, Strassburg as modified by Outred and Fisher and Rodgers teaches the sock device according to claim 9 as discussed above. Strassburg as modified by Outred and Fisher and Rodgers further teaches wherein a portion of the second anchor (Rodgers Figure 1- top strap 66) is permanently affixed to a front or back of the sock (Rodgers Figure 1- top strap 66 is shown to be attached to a back of the top 22 of sock 20, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66”).
Regarding claim 11, Strassburg as modified by Outred and Fisher and Rodgers teaches the sock device according to claim 9 as discussed above. Strassburg as modified by Outred and Fisher and Rodgers further teaches wherein the second strap comprises two strips that extend from both sides of the permanently affixed portion (Rodgers Figure 1- top strap 66 with strip comprising tab 68 with hook portion 72 and strip comprising of loop portion 70, [0028]- “Attached across a portion of the top 22 of the sock 20 is a flexible and stretchable top strap 66 having a first side covered with one portion of a hook-and-loop fastener, and a tab 68 extending from one side of the top strap 66 with the other portion of the hook-and-loop fastener on one side of the tab 68. Preferably the first side of the top strap 66 is covered with the loop portion 70 and the one side of the tab 68 has the hook portion 72.”), and wherein the two strips are configured to wrap around a user’s after the user’s calf muscle after the sock is clothed and the two strips are secured together (Rodgers [0028]- “The top strap 66 is configured to wrap around a user's leg just below knee and at the top of the sock 20 and attach to itself with the hook-and-loop fasterners to hold the sock in place on the user's leg as shown in FIG. 5.”; see claim 9 discussion- second strap or top strap of Rodgers is taught to be applied similarly to the top of sock 10 of Strassburg as modified by Outred and Fisher, wherein when applied would wrap around a bottom portion of a user’s calf area).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szczepanski (US 20150190263 A1)- teaches plantar fasciitis treatment sock device wherein there is a rigid base and a distributor surrounding the toe area of the sock.
Chiu (US 20110172578 A1)- teaches a plantar fasciitis treatment device with a distributor that corresponds to the width of the toes of the user.
Campbell (US 7896784 B2)- teaches an ankle strap as a second anchor while the total device stretches the leg upwards.
Bergmann (US 5776090 A)- teaches a device for treating plantar fasciitis comprising of a rigid central piece to provide a tensioning force to the lower leg.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        September 26, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786